Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

              Referring to claims 3-4 and 13-14, claims 3 and 13 recited the limitation “one of the one or more sensors is the cartilage conduction transducer”. However, this claim is unclear because the transducer already presents audio to a user, therefore, it could not simultaneous by used as in input sensor. According to the specification, it seems that Applicant intends for the sensor to be incorporated in the transducer, but the transducer itself and sensor are separate entities with separate functions. Therefore, Examiner interprets the claims to mean one of the one or more sensors are incorporated in a cartilage conduction transducer housing. Claims 4 and 14 depend from claims 3 and 13, respectively, therefore they are rejected for the same reasons.
              Referring to claims 4 and 14, claims 4 and 14 recited the limitation “monitoring a displacement of the portion of the pinna of the user by measuring a preload of the cartilage conduction transducer”. However, this claim is unclear because it is not clear how a preload or previous condition of the that the one or more sensors can detect the movement of the transducer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7-8, 10-12, 15, 17-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. US Publication No. 20190058938.

              Referring to claim 1, Miller et al. teaches a method comprising: presenting, via a transducer, audio content to a user (para 0020: “The transducer assembly 120 produces sound by vibrating the cartilage in the ear of the user”); monitoring, via one or more sensors, displacement of a portion of a pinna of the user, the displacement caused in part by the presented audio content (para 0021: “the acoustic sensor 125 is a vibration sensor that is configured to be coupled to the back of the pinna of the user. The vibration sensor may indirectly measure the acoustic pressure wave at the entrance of the ear. For example, the vibration sensor may measure a vibration that is a reflection of the acoustic pressure wave at the entrance of the ear and/or measure a vibration created by the transducer assembly on the auricle of the ear”); estimating a sound pressure at an entrance to an ear canal of the user based on the monitored displacement of the portion of the pinna (para 0021: “a mapping between acoustic pressure generated at the entrance to the ear canal and a vibration level generated on the pinna is an experimentally determined quantity that is measured on a representative sample of users and stored. ; generating a sound filter for the transducer using the estimated sound pressure at the entrance to the ear canal; adjusting audio content using the generated filter; and presenting, via the transducer, the adjusted audio content to the user (para 0022: “The controller 130 uses the received information as feedback to compare the produced sound to a target sound (e.g., audio content) and adjusts the vibration instructions to make the produced sound closer to the target sound.”; abstract: “controller dynamically adjusts a frequency response model based in part on the detected acoustic pressure wave, updates the vibration instructions using the adjusted frequency response model, and provides the updated vibration instructions to the transducer assembly”).
              Referring to claim 2, Miller et al. teaches the transducer is a cartilage conduction transducer configured to present the audio content (para 0020).
              Referring to claim 5, Miller et al. teaches the one or more sensors comprise at least one of: acceleration sensors and optical displacement sensors (para 0021).
              Referring to claim 7, Miller et al. teaches estimating the sound pressure at the entrance to the ear canal comprises: providing, as input, the monitored displacement of the portion of the pinna to a model, the model configured to output sound pressure at the entrance to the ear canal based on displacement of the pinna (para 0021).
              Referring to claim 8, Miller et al. teaches the model comprises at least one of: a convolutional neural network, a linear model, and a numerical simulation (para 0021).
              Referring to claim 10, Miller et al. teaches the adjusted audio content has a target magnitude frequency response (abstract; para 0022).
              Referring to claim 11, Miller et al. teaches an audio system comprising: a transducer configured to present audio content to a user (para 0020: “The transducer assembly 120 produces sound by vibrating the cartilage in the ear of the user”); one or more sensors configured to measure displacement of a portion of a pinna of the user, the displacement caused by the presented audio content (para 0021: “the acoustic sensor 125 is a vibration sensor that is configured to be coupled to the ; and a controller configured to: estimate a sound pressure at an entrance to an ear canal of the user based on the monitored displacement of the portion of the pinna (para 0021: “a mapping between acoustic pressure generated at the entrance to the ear canal and a vibration level generated on the pinna is an experimentally determined quantity that is measured on a representative sample of users and stored. This stored mapping between the acoustic pressure and vibration level (e.g., frequency dependent linear mapping) of the pinna is applied to a measured vibration signal from the vibration sensor which serves as a proxy for the acoustic pressure at the entrance of the ear canal.”); generate a sound filter for the transducer using the estimated sound pressure at the entrance to the ear canal; adjust audio content using the generated filter; and instruct the transducer to present the adjusted audio content to the user (para 0022: “The controller 130 uses the received information as feedback to compare the produced sound to a target sound (e.g., audio content) and adjusts the vibration instructions to make the produced sound closer to the target sound.”; abstract: “controller dynamically adjusts a frequency response model based in part on the detected acoustic pressure wave, updates the vibration instructions using the adjusted frequency response model, and provides the updated vibration instructions to the transducer assembly”).
              Referring to claim 12, Miller et al. teaches the transducer is a cartilage conduction transducer configured to present audio content (para 0020).
              Referring to claim 15, Miller et al. teaches the one or more sensors comprise at least one of: acceleration sensors and optical displacement sensors (para 0021).
              Referring to claim 17, Miller et al. teaches estimating the sound pressure at the entrance to the ear canal comprises the controller being further configured to: provide, as input, the monitored displacement of the portion of the pinna to a model, the model configured to output sound pressure at the entrance to the ear canal based on displacement of the pinna (para 0021).
              Referring to claim 18, Miller et al. teaches the model comprises at least one of: a convolutional neural network, a linear model, and a numerical simulation (para 0021).
the adjusted audio content has a target magnitude frequency response (abstract; para 0022).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. as applied to claims 1-2 and 11-12 above, and further in view of McIntosh et al. US Publication No. 20160192069.

              Referring to claim 3, Miller et al. does not teach incorporating the sensor in the transducer per se, but McIntosh et al. teaches one of the one or more sensors is the cartilage conduction transducer (para 0062). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor in the transducer, as taught in McIntosh et al., in the method of Miller et al. because it saves space and simplifies production to include the two elements together since they are both behind the user’s pinna.
              Referring to claim 4, McIntosh et al. teaches monitoring the displacement of the portion of the pinna of the user by measuring a preload of the cartilage conduction transducer (para 0062). Motivation to combine is the same as in claim 3.
              Referring to claim 13, Miller et al. does not teach incorporating the sensor in the transducer per se, but McIntosh et al. teaches one of the one or more sensors is the cartilage conduction transducer (para 0062). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor in the transducer, as taught in McIntosh et al., in the system of Miller et al. because it saves space and simplifies production to include the two elements together since they are both behind the user’s pinna.
the controller is further configured to monitor the displacement of the portion of the pinna of the user by measuring a preload of the cartilage conduction transducer (para 0062). Motivation to combine is the same as in claim 13.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. as applied to claims 1 and 11 above, and further in view of Klein US Publication No. 20080311966.

              Referring to claim 6, Miller et al. does not teach an air conduction speaker per se, but Klein teaches the transducer is a speaker configured to present the audio content to the user via air conduction (para 0128). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an air conduction speaker, as taught in Klein, in the method of Miller et al. because it allows for a better listening experience for the user.
              Referring to claim 16, Miller et al. does not teach an air conduction speaker per se, but Klein teaches the transducer is a speaker configured to present the audio content to the user via air conduction (para 0128). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an air conduction speaker, as taught in Klein, in the system of Miller et al. because it allows for a better listening experience for the user.


Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. as applied to claims 1, 7, 11, and 17 above, and further in view of Slaney et al. US Publication No. 20060067548.

              Referring to claim 9, Miller et al. does not teach receiving geometry of the ear per se, but Slaney et al. teaches the model is configured to receive, as input, a geometry of the ear of the user, the geometry including measurements determined from one or more images of the ear of the user (abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to receive the geometry of the ear, as taught in Slaney et al., in the method of 
              Referring to claim 19, Miller et al. does not teach receiving geometry of the ear per se, but Slaney et al. teaches the model is configured to receive, as input, a geometry of the ear of the user, the geometry including measurements determined from one or more images of the ear of the user (abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to receive the geometry of the ear, as taught in Slaney et al., in the system of Miller et al. because “each auricle of a user is different (e.g., shape and size)” and therefore, “the frequency response model will vary from user to user”. Therefore, determining this information helps use an appropriate model for the given user.

Conclusion
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:

                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE A FALEY/Primary Examiner, Art Unit 2652